AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                  FILED

                                       UNITED          sTATES DISTRICT Co                                 T  CLERK u.s. 1i,srn,cr couRT
                                                                                                          SOU ERN DISTRICT OF CALIFORNIA
                                            SOUTHERN DISTRICT OF CALIFORNIA                               BY                         DEPUTY

                UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                  V.                                       (For Offenses Committed On or After November 1, 1987)
             RAMIRO ALMONTE-VAZQUEZ (I)
                                                                              Case Number:        3:19-CR-04014-LAB

                                                                           Leah Gonzales
                                                                           Defendant's Attorney
USM Number                         70872-065

• -
THE DEFENDANT:
IZl pleaded guilty to count(s)          ONE of the INFORMATION

 0  was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section / Nature of Offense                                                          Count
       8:1326(A), (B) - Attempted Reentry Of Removed Alien (Felony)                                   1




     The defendant is sentenced as provided in pages 2 through
                                                                   - - -2- - - of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0      The defendant has been found not guilty on count(s)

 0      Count(s)                                                      is         dismissed on the motion of the United States.

 1Z]    Assessment: $100.00 - WAIVED


 O JVTA Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl No fine                O Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                           January 27 2020
                                                                           Date r;ositio o f S e ~


                                                                           HON. LA<;;JY ALAN BURNS
                                                                                                  4
                                                                           CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Ramiro Almonte-Vazquez ( 1)                        Judgment - Page 2 of2
  CASE NUMBER:             3: 19-CR-04014-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                     SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3: l 9-CR-04014-LAB
